KANE, Attorney General,
Receipt is acknowledged of the request of Harry Bowytz, Chief Counsel of the Liquor Control Board, concerning an interpretation of section 471 of The Liquor Code, 47 P.S. §4-471, which provides for the suspension, revocation, or fining of licensees for violations of the act. More specifically the question is whether a fine imposed under the general provisions of section 471 will continue as a penalty against the licensee after the board has suspended the license where the fine has not been paid within the 20-day period. It is our opinion, and you are hereby advised, that, when a licensee fails to pay a fine within the prescribed period of time, the board has the power, under section 471, to suspend or revoke the license but may not require the payment of the original fine as a continuing penalty.
The relevant portion of section 471 of The Liquor Code of April 12,1951, P.L. 90, as amended, 47 P.S. §4-471, reads as follows:
“Upon such hearing, if satisfied that any such violation has occurred or for other sufficient cause, *364the board shall immediately suspend or revoke the license, or impose a fine of not less than fifty dollars ($50) nor more than one thousand dollars ($1,000), notifying the licensee by registered letter addressed to his licensed premises. In the event the fine is not paid within twenty days of the order the board shall suspend or revoke the license, notifying the licensee by registered mail addressed to his licensed premises.”
It is clear from the wording of the statute that upon a violation of The Liquor Code the board has the discretion to exercise one of three alternatives. It may suspend or revoke or fine the licensee. Thus the penalties are disjunctive. The language does not permit a conjunctive interpretation; that is, the board may not fine and suspend, nor may it fine and revoke. Once the license is suspended or revoked, the fine is no longer in effect.
Accordingly, it is our opinion, and you are advised that the board does not have the legal authority to continue a fine in addition to imposing a suspension or revocation when a licensee fails to pay the fine within the 20-day period.